DETAILED ACTION
Specification
The disclosure is objected to because paragraph [0030] and [0039] appear to contain editorial errors.  Going forward with examination, the paragraphs are interpreted to be (Note that in applicant’s response, where a change is requested in the specification, an entire paragraph of the specification containing the change will be needed):
--[0030]  One of the first and second sealing sheets which interfaces with the adhesive 120 (which is on the second sealing sheet 104 in the implementation of Figure 1) is adapted to enable the adhesive 120 to be exposed once the pull-apart storage structure 102 is opened by separating the first sealing sheet and the second sealing sheet 104. The second sealing sheet 104 that interfaces with the adhesive 120 functions as a cover sheet for the adhesive 120. The second sealing sheet 104 is coupled to the first sealing sheet using a release material coated on the first sealing sheet first sealing sheet first sealing sheet first sealing sheet second sealing sheet 104 to form the pull-apart storage structure 102.--

--[0039]  The 3D-body 301 is three-dimensional, the one or more first mounting surfaces (including the base surface 313, the first vertical surface 331, and the second vertical surface 332) are three-dimensional, and the one or more second mounting surfaces (including the arcuate surface 351) are three-dimensional. The one or more first mounting surfaces and the one or more second mounting surfaces extend along the X-axis, the Y-axis, and the Z-axis.--
Appropriate correction is required.

	Claim Objections
Claims 3 and 14 are objected to because of the following informalities.
With respect to claim 3, a period --.-- appears to be missing right after the number 3.  Going forwards with examination, the claim is interpreted to be:
--3.	The test fixture of claim 1, wherein the base portion, the first protrusion and the second protrusion are formed of a single contiguous mass of material.--

With respect to claim 14, “a a” appears to be a clerical error.  Going forwards with examination, the claim is interpreted to be:
--14.	The method of claim 8, wherein the determining if the respirator meets the testing standard comprises: 
determining an upstream particle concentration of the aerosol challenge in the flow upstream of the respirator; 
determining a downstream particle concentration of the aerosol challenge in the flow downstream of the respirator; and 
determining that the respirator has a [[a]] particle removal efficiency equal to or greater than a particle ratio of the downstream particle concentration relative to the upstream particle concentration.--

Appropriate correction is required.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eiwen et al. (US 7,988,452 B2).  Eiwen teaches:
1. 	A test fixture (10) for supporting respirators (e.g., breathing masks) during testing operations, comprising (See figs. 1, 5, reproduced below):
a base portion (29) having a frontside (upper) surface and a backside (lower) surface,
a first protrusion (18) coupled to the base portion (19) and comprising one or more first mounting surfaces (18) disposed above the frontside (upper) surface of the base portion (29),
a second protrusion (12) coupled to the base portion (29) and comprising one or more second mounting surfaces (16) disposed above the frontside (upper) surface of the base portion (29),
a cavity (50) disposed between the first protrusion (18) and the second protrusion (12), and
an aperture (38) formed in the base portion (29) extending from the cavity (50) and to the backside (lower) surface (of the base portion 29).


    PNG
    media_image1.png
    535
    572
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    955
    661
    media_image2.png
    Greyscale

2. 	The test fixture of claim 1, wherein the one or more first mounting surfaces (18) are three-dimensional, and the one or more second mounting surfaces (16) are three-dimensional (as seen at least in fig. 1).

4. 	The test fixture of claim 3, wherein the one or more first mounting surfaces (18) comprise:
a first vertical surface extending upwardly relative to the base portion (29); and
a second vertical surface extending upwardly relative to the base portion (19), wherein the first vertical surface and the second vertical surface intersect at an apex to form an acute angle between the first vertical surface and the second vertical surface (as seen at least in fig. 5 above).

5. 	The test fixture of claim 4, wherein the one or more second mounting surfaces (16) comprise an arcuate surface that arcs downward toward the base portion 19 (as seen at least in fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eiwen et al.
3.	Eiwen teaches the test fixture of claim 1, but is silent about:  wherein the base portion (29), the first protrusion (18) and the second protrusion (12) are formed of a single contiguous mass of material.
However, it has been held that making a known structure to be integral (or vice versa, to be multiple parts) is an obvious variation, thus unpatentable.  In re Larson, 340 F.2d 965, 967, 144 USPQ 347, 349 (CCPA 1965); In re Wolf, 251 F.2d 854, 855, 116 USPQ 443, 444 (CCPA 1958).  As for the present case, Eiwen test fixture (10) would appear to work well regardless of whether the base portion (29), the first protrusion (18) and the second protrusion (12) are formed of a single contiguous mass of material or different masses of materials. 
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date of the present application to the base portion (29), the first protrusion (18) and the second protrusion (12), formed of a single contiguous mass of material (instead of different masses of materials), in order to practice Eiwen invention, since the test fixture (10) would appear to work well regardless of whether the base portion (29), the first protrusion (18) and the second protrusion (12) are formed of a single contiguous mass of material or different masses of materials.

6. 	The test fixture of claim 5, wherein the base portion (29) comprises a base surface that tapers or curves downwardly away from the first protrusion (18) and the second protrusion (12).
However, it has been held that changing size or shape of a known structure is obvious variation, thus uninventive and unpatentable.  In re Rose, 220 F.2d 459, 463, 105 USPQ 237, 240 (CCPA 1955).  In the present case, Eiwen test fixture (10) would appear to work well regardless of whether the base portion is square or comprises a base surface that tapers or curves downwardly away from the first protrusion (18) and the second protrusion (12).
Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to have the base portion (29) either square or comprise a base surface that tapers or curves downwardly away from the first protrusion (18) and the second protrusion (12), in order to practice Eiwen invention, since the test fixture (10) would appear to work well regardless of whether the base portion is square or comprises a base surface that tapers or curves downwardly away from the first protrusion (18) and the second protrusion (12).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 7, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “a housing structure that comprises a first wall having an outlet hole and a second wall that opposes the first wall and has an inlet hole, wherein the base portion is fixed and sealed to the first wall and the outlet hole is at least partially aligned with the aperture of the base portion.”

Claim 8-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 8, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:   “…enclosing the respirator and the fixture within a housing structure that comprises an inlet hole and an outlet hole; flowing an air stream through the inlet hole, through the respirator, and through the outlet hole, the air stream flowing through the inlet hole containing an aerosol challenge; and determining that the respirator meets a testing standard based on a metric of an amount of the aerosol challenge penetrating the respirator.”
(Claims 9-18 are dependent on claim 8.) 
With respect to independent claim 19, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 8):  “…enclosing the respirator and the fixture within a housing structure that comprises an inlet hole and an outlet hole; flowing an air stream through the inlet hole, through the respirator, and through the outlet hole, the air stream flowing through the inlet hole containing an aerosol challenge;…”
(Claim 20 is dependent on claim 19.) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        September 7, 2022